internal_revenue_service number release date index number -------------------------- -------------------- ------------ --------------------------------- ------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact -------------------------------- id no ------------------ telephone number ---------------------- refer reply to cc ita b02 plr-139660-16 date date ty ------- legend taxable_year taxpayer or seller1 seller2 target companies parent purchaser facilitator1 facilitator2 state sellers’ representative ----------------------------- financial advisor purchaser’s cpa sellers’ cpa agreement --------------------------------------------------------------------------------- -------- -------------------------------------- ---------------------------------------- ------------------------------------------------------------ ---------------------- ---------------------- ---------------------------------- ------------------------------------------ -------------- ----------------------------------- ----------------------------- ---------------------- --------------------------------------------------------------------------------- --------------------------------- -------------------------- ---------------------- ------------------- ------------------- --------------------------- ---------------------------- date1 date2 date3 date4 date5 date6 plr-139660-16 date7 date8 date9 year1 year2 dollar_figurea dollar_figureb dollar_figurec dollar_figured dollar_figuree dollar_figuref dollar_figureg dollar_figureh a b c d dear -------------- -------------------- ---------------------- ----------------- ------- ------- ------------------- ------------------- ----------------- -------------- -------------- -------------- -------------- -------------- ------------ ------------ ------- ----- this responds to the letter of date1 filed on your behalf by your authorized representative in the letter you request an extension to time to a make a safe_harbor election under revproc_2011_29 2011_18_irb_746 to treat percent of taxpayer’s success-based_fee as not required to be capitalized under sec_263 of the internal_revenue_code for taxpayer’s taxable_year the request is made in accordance with sec_301_9100-1 and sec_301_9100-3 of the procedure and administration regulations facts and representations taxpayer represents the following taxpayer is a state corporation engaged in the manufacture of cushioned clamping quick coupling and support systems at all relevant times taxpayer was a c_corporation using the accrual_method of accounting on a calendar_year basis the taxpayer and the stock purchase taxpayer represents that pursuant to a non-binding letter of intent of date2 facilitator1 set forth the terms of a proposed acquisition of all of the stock of taxpayer and a related corporation seller2 from sellers’ representative and certain other minority shareholders of the two target companies taxpayer and seller2 the purchase was to be completed by a new entity formed by facilitator2 an affiliate of facilitator1 plr-139660-16 facilitator2 established a new entity parent a state2 limited_liability_company which in turn established a wholly-owned subsidiary_corporation purchaser pursuant to an agreement of date3 purchaser agreed to acquire substantially_all the outstanding shares of common_stock of taxpayer and seller2 the stock acquisition transactions were completed simultaneously with the execution of the agreement the parties to the transaction agreed upon a base value of target companies in the aggregate amount of dollar_figurea the parties further agreed that a of the base value would be allocated to seller2 stock and the balance or b to the stock of taxpayer the consideration provided for the stock of taxpayer was approximately dollar_figureb the parties also agreed that a small portion of the total consideration was to be provided as rollover equity to accomplish this step shares of stock of target companies having an aggregate value of approximately dollar_figurec were withheld from the purchase transaction with purchaser instead these shares were transferred to parent in exchange for each of the target companies to have a membership interest in parent as a result purchaser acquired approximately c of the outstanding_stock of each of the two companies and parent acquired approximately d of such stock the transaction costs taxpayer represents that when sellers’ representative began its consideration of the disposition of the stock of taxpayer and seller2 it selected financial advisor to provide financial advisory services in connection with any resulting transaction sellers’ representative caused taxpayer and seller2 to engage financial advisor for this purpose and the two companies signed an engagement letter with financial advisor on date7 the minimum success-based_fee was established at dollar_figured taxpayer and seller2 were each obligated to pay its share of the fees to financial advisor upon the completion of a successful transaction upon the execution and closing of the agreement taxpayer was obligated to pay financial advisor dollar_figuree and seller2 to pay dollar_figuref taxpayer represents that the proceeds of the purchase and sale transaction were disbursed among several persons target companies liabilities including the transaction costs and closing costs were paid out of the sale proceeds first and the selling shareholders received the remainder of the sales proceeds the total amount of transaction costs paid in this manner was dollar_figureg for taxpayer and dollar_figureh for seller2 taxpayer represents that because its transaction costs were paid out of the sales proceeds its transaction costs were not immediately reflected in its books_and_records preparation of taxpayer’s returns and discovery of the missed election plr-139660-16 taxpayer represents that prior to the completion of the stock purchase taxpayer and seller were each filing separate federal_income_tax returns taxpayer was using the calendar_year as its taxable_year following the completion of the stock purchase purchaser elected to file a consolidated federal_income_tax return with taxpayer and seller2 its eligible subsidiaries also using the calendar_year as its taxable_year parent was classified as a partnership for federal_income_tax purposes and thus was not a member of the purchaser’s affiliated_group pursuant to applicable consolidated_return rules taxpayer filed a separate federal_income_tax return for the taxable_year taxpayer’s taxable_income for year1 was included in parent’s consolidated_return only for the period of date4 through date5 under section dollar_figure of the agreement purchaser was responsible for preparing and filing all of taxpayer’s returns for any taxable_period ending on or before the closing date if such returns had an initial due_date after the closing date of date3 accordingly purchaser hired purchaser’s cpa to prepare and file taxpayer’s separate taxable_year return purchaser’s cpa had not been taxpayer’s tax advisor prior to date3 taxpayer’s return for taxable_year was filed on date6 section dollar_figure of the agreement stated in part that any sellers’ income_tax return will make the safe_harbor election provided for in revproc_2011_29 and shall be prepared in accordance with such election thus taxpayer’s income_tax return was to be prepared in accordance with such election however purchaser’s cpa failed to make the safe_harbor election for taxpayer in preparing taxpayer’s return for taxable_year purchaser’s cpa used practices that it used for other similar clients by starting with trial balances and identifying expected differences between the book treatment and the tax treatment of certain items of income and expense because taxpayer’s books_and_records did not include its share of the financial advisor’s fee or any other transaction costs purchaser’s cpa did not include a deduction for any portion of the fee on taxpayer’s taxable_year return and did not include the safe_harbor election under revproc_2011_29 as required by the section dollar_figure of the agreement subsequent to the closing of the transaction taxpayer and seller2 engaged their own accounting firm sellers’ cpa a national accounting and tax advisory firm to analyze all of the selling side transaction costs incurred in connection with this transaction the purpose of such transaction cost studies was generally to a identify all relevant transaction costs b determine the extent to which such costs may be deducted when paid_or_incurred c determine the extent to which such costs are required to be capitalized and d determine the assets if any to which any capitalized transaction costs relate the final report was delivered by sellers’ cpa on date8 plr-139660-16 in the course of reviewing the transaction costs and preparing its report sellers’ cpa discovered that many of the transaction costs were not reflected in the books_and_records of taxpayer accordingly sellers’ cpa provided taxpayer with journal entries to reflect the payment of such costs in its books_and_records however these entries were developed and delivered approximately months after taxpayer filed its return for the taxable_year after taxpayer’s taxable_year return was filed sellers’ representative retained sellers’ cpa to review taxpayer’s return for taxable_year sellers’ cpa obtained a copy of taxpayer’s return for the taxable_year and discovered that taxpayer had not claimed a deduction on its return for any portion of financial advisor’s success-based_fee and that the taxpayer had not made an election under revproc_2011_29 even though the election had been explicitly contemplated by the agreement after discussions among sellers’ representative purchaser’s cpa and sellers’ cpa it was determined that a request for a private_letter_ruling was the only means for taxpayer to make a late election under revproc_2011_29 for financial advisor’s fee accordingly taxpayer engaged sellers’ cpa to represent taxpayer in preparing this ruling_request thus taxpayer is requesting an extension of time in accordance with sec_301_9100-1 and sec_301_9100-3 of the procedure and administration regulations to make a late safe_harbor election under revproc_2011_29 which would permit taxpayer to treat percent of the success-based_fee as an amount that does not facilitate the transaction ie an amount that can be deducted law sec_263 of the internal_revenue_code and sec_1_263_a_-2 of the income_tax regulations generally provide that no deduction shall be allowed for any amount_paid out for property having a useful_life substantially beyond the taxable_year in the case of an acquisition or reorganization of a business_entity costs that are incurred in the process of acquisition and that produce significant long-term benefits must be capitalized 503_us_79 397_us_572 under sec_1_263_a_-5 a taxpayer must capitalize an amount_paid to facilitate a business acquisition or reorganization transaction described in sec_1_263_a_-5 an amount is paid to facilitate a transaction described in sec_1_263_a_-5 if the amount is paid in the process of investigating or otherwise pursuing the transaction whether an amount is paid in the process of investigating or otherwise pursuing the transaction is determined based on all of the facts and circumstances see sec_1_263_a_-5 sec_1 a - f provides that an amount that is contingent on the successful closing of a transaction plr-139660-16 described in sec_1_263_a_-5 success-based_fee is presumed to facilitate the transaction and thus must be capitalized a taxpayer may rebut the presumption by maintaining sufficient documentation to establish that a portion of the fee is allocable to activities that do not facilitate the transaction and thus may be deductible a taxpayer's method for determining the portion of a success-based_fee that facilitates a transaction and the portion that does not facilitate the transaction is a method_of_accounting under sec_446 because the treatment of success-based fees was a continuing subject of controversy between taxpayers and the service the service published revproc_2011_29 revproc_2011_29 provides a safe_harbor method of allocating success-based fees paid in business_acquisitions or reorganizations described in sec_1_263_a_-5 in lieu of maintaining the documentation required by sec_1_263_a_-5 this safe_harbor permits electing taxpayers to treat percent of the success-based_fee as an amount that does not facilitate the transaction ie an amount that can be deducted the remaining portion of the fee must be capitalized as an amount that facilitates the transaction section dollar_figure of revproc_2011_29 allows a taxpayer to make a safe_harbor election with respect to success-based fees section dollar_figure provides that the service will not challenge a taxpayer's allocation of success-based fees between activities that facilitate a transaction described in sec_1_263_a_-5 costs that must be capitalized and activities that do not facilitate the transaction costs that may be deductible if the taxpayer does three things first the taxpayer must treat percent of the amount of the success-based_fee as an amount that does not facilitate the transaction and thus may be deducted second the taxpayer must capitalize the remaining amount of the success-based_fee as an amount which does facilitate the transaction third the taxpayer must attach a statement to its original federal_income_tax return for the taxable_year the success-based_fee is paid_or_incurred stating that the taxpayer is electing the safe_harbor identifying the transaction and stating the success-based_fee amounts that are deducted treated as not facilitating the transaction and capitalized treated as facilitating the transaction sec_301_9100-1 through of the procedure and administration regulations provide the standards the commissioner will use to determine whether to grant an extension of time to make an election sec_301_9100-2 provides automatic extensions of time for making certain elections sec_301_9100-3 provides extensions of time for making elections that do not meet the requirements of sec_301_9100-2 sec_301_9100-1 provides that the commissioner has discretion to grant a reasonable extension of time under the rules set forth in sec_301_9100-2 and sec_301_9100-3 to make certain regulatory elections sec_301_9100-1 defines a regulatory plr-139660-16 election as an election whose due_date is prescribed by a regulation published in the federal_register or a revenue_ruling revenue_procedure notice or announcement published in the internal_revenue_bulletin sec_301_9100-3 provides that requests for relief under sec_301_9100-3 will be granted when the taxpayer provides evidence to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government sec_301_9100-3 provides that the interests of the government are prejudiced if granting relief would result in the taxpayer having a lower tax_liability in the aggregate for all taxable years affected by the election than the taxpayer would have had if the election had been timely made the interests of the government are ordinarily prejudiced if the taxable_year in which the regulatory election should have been made or any taxable years that would have been affected by the election had it been timely made are closed by the period of limitations on assessment sec_301_9100-3 provides special rules for accounting_method regulatory elections sec_301_9100-3 provides that the interests of the government are deemed prejudiced except in unusual or compelling circumstances if the accounting_method regulatory election for which relief is requested is subject_to the advance consent procedures for method changes requires a sec_481 adjustment would permit a change from an impermissible method_of_accounting that is an issue under consideration by examination or any other setting or provides a more favorable method_of_accounting if the election is made by a certain date or taxable_year in the present situation taxpayer has satisfied the requirements of sec_301_9100-1 and sec_301_9100-3 of the procedure and administration regulations the information and representations made by taxpayer establish that taxpayer acted reasonably and in good_faith the affidavits presented show that taxpayer reasonably relied on a qualified_tax professional for the proper filing of taxpayer’s federal_income_tax return for taxable_year the representations also show that the agreement specifically provided that taxpayer would make the safe_harbor election under revproc_2011_29 for the success-based fees it paid to financial advisor however purchaser’s cpa failed to include the success-based fees expense on taxpayer’s return and failed to make the corresponding election sellers’ cpa noticed taxpayer’s failure to make the safe_harbor election on its return for taxable_year upon discovery of the error taxpayer filed for relief before the government discovered the failure to properly make the regulatory election the information and representations presented establish that taxpayer is not seeking to alter a return position for which an accuracy-related_penalty had been or could be plr-139660-16 imposed under sec_6662 at the time relief was requested furthermore taxpayer is not using hindsight in requesting relief and no facts have changed since the time of the original filing deadline finally granting an extension will not prejudice the interests of the government it is represented that taxpayer would not have a lower tax_liability in the aggregate for all taxable years affected by the safe_harbor election under revproc_2011_29 if given permission to make the election at this time than taxpayer would have had if the safe_harbor election had been properly made by the original deadline for making the election taxpayer has represented that the taxable years that would have been affected by the election had it been timely made are not closed by the period of limitations on assessment finally taxpayer was not under audit by the irs before taxpayer filed for relief therefore the granting of relief will not prejudice the government conclusion based upon our analysis of the facts as represented taxpayer acted reasonably and in good_faith and granting relief will not prejudice the interests of the government therefore the requirements of sec_301_9100-1 and sec_301_9100-3 have been met taxpayer is granted an extension of days from the date of this ruling to file an amended_return electing safe_harbor treatment for its success-based fees under revproc_2011_29 except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter in particular no opinion is expressed as to whether taxpayer properly included the correct costs as its success-based fees subject_to the retroactive election or whether taxpayer’s transaction was within the scope of revproc_2011_29 this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representatives enclosed is a copy of the letter_ruling showing the deletions proposed to be made in the letter when it is disclosed under sec_6110 of the code a copy of this ruling should be attached to any income_tax return to which it is relevant alternatively taxpayers filing returns electronically may satisfy this requirement by attaching a statement to their return that provides the date and control number of the letter_ruling plr-139660-16 this ruling is based upon information and representations submitted by taxpayer and accompanied by a penalty of perjury statement executed by appropriate parties while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination sincerely ______________________________ bridget e tombul chief branch office of associate chief_counsel income_tax accounting enc copy for sec_6110 purposes
